ORDER

On April 13, 1992 the Board of Attorneys Professional Responsibility filed its report recommending that the court grant the petition of William T. Lewis, Jr. for the revocation of his license to practice law by consent, pursuant to SCR 21.10(1). In that petition, Attorney Lewis stated that he is unable to successfully defend the misconduct currently under investigation by the Board which resulted in his disbarment by the Supreme Court of Illinois on October 4, 1990. That misconduct consisted of charging a client for services he did not perform and charging her an excessive fee, failing to inform a client of his receipt of support arrearages, commingling that client's funds with his own and failing to pay them to the client despite a number of demands to do so, *746billing a client at a rate contrary to a pre-existing agreement and failing to disburse client funds despite demands to do so, neglecting to pay a client's filing fee in a bankruptcy proceeding, which resulted in the dismissal of that proceeding, and converting $80 of that client's funds to his own use, asserting a frivolous claim in a client's action and attempting to have disciplinary charges dismissed in return for his payment of a settlement of that action and failing to inform the Board within 20 days of his disbarment in Illinois, as required by SCR 22.25(1).
Attorney Lewis was licensed to practice law in Wisconsin in November, 1973. He does not currently maintain an office or practice in Wisconsin. He is suspended from practice in this state for failure to pay assessments for the court's Boards and Client Security Fund.
IT IS ORDERED that the petition is granted and the license of William T. Lewis, Jr. to practice law in Wisconsin is revoked, by his consent, effective the date of this order.
IT IS FURTHER ORDERED that William T. Lewis, Jr. comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court